Exhibit 10.56

INTELLECTUAL PROPERTY LICENSE AGREEMENT

This INTELLECTUAL PROPERTY LICENSE AGREEMENT is made and entered into and
effective as of October 1, 2008, by and between ADA-ES, Inc., a Colorado
corporation (“Licensor”), and Crowfoot Development, LLC, a Delaware limited
liability company (“Licensee”). Licensor and Licensee are hereinafter referred
to individually as a “Party” and collectively as the “Parties.”

WHEREAS, Energy Capital Partners I, LP, Energy Capital Partners I-A, LP, Energy
Capital Partners I-B IP, LP, and Energy Capital Partners I (Crowfoot IP), LP,
(collectively, the “ECP Parties”) and Licensor are parties to a the Joint
Development Agreement, dated as of October 1, 2008 (“Joint Development
Agreement”);

WHEREAS, Licensor has established Licensee to serve as the vehicle through which
Licensor and the ECP Parties will jointly engage in the ownership and
development, directly or indirectly, of activated carbon production and supply
facilities;

WHEREAS, pursuant to the Joint Development Agreement, Licensor agreed to
transfer, convey, assign and deliver to Licensee certain assets of Licensor used
or held for use in connection with the Business (as defined below);

WHEREAS, Licensor is the owner of certain Intellectual Property (as defined
herein) used or held for use in connection with the Business or otherwise
relating to the ADA-ES Contributed Assets and/or the Underlying Assets that will
be retained by Licensor following the Closing, and Licensor may in the future
own certain Intellectual Property that relates to the manufacture, production,
processing and/or supply of activated carbon for the control of mercury
emissions from coal fired power plants; and

WHEREAS, Licensee desires to obtain, and Licensor is willing to grant to
Licensee and its Affiliates, a license to the Licensed Intellectual Property (as
defined herein).

NOW, THEREFORE, in consideration of the foregoing as well as the terms and
conditions herein, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. For the purposes of this Agreement, (a) unless
otherwise defined herein, capitalized terms used herein shall have the meanings
assigned to them in the Joint Development Agreement, and (b) the following terms
shall have the meanings hereinafter specified.

“After-Filed Patents” means those patents or patent applications claiming a
filing date on or after the Closing Date that are owned by Licensor or any of
its Affiliates and that are directed to any Intellectual Property used or held
for use in connection with the

* indicates portions of the exhibit that have been omitted pursuant to a request
for confidential information. The non-public information has been filed with the
Commission.



--------------------------------------------------------------------------------

Business or otherwise relating to the ADA-ES Contributed Assets and/or the
Underlying Assets, but are not included in the ADA-ES Contributed Assets or the
Underlying Assets, but excluding any modifications, improvements or enhancements
to such Intellectual Property conceived or created after the Closing Date.

“Agreement” means this Intellectual Property License Agreement, including the
Schedules attached hereto, as the same may be amended, modified or supplemented
from time to time.

“Competitor” means any Person in the air pollution control industry with more
than $10 million per year in gross revenues of activated carbon for mercury
control emissions in power plants (the “Gross Revenue Threshold”), which Gross
Revenue Threshold will be increased annually by multiplying the Gross Revenue
Threshold for the immediately preceding calendar year by a factor equal to the
amount of the increase, if any, in the annual figure for the Consumer Price
Index for the immediately preceding calendar year, over the annual figure for
the Consumer Price Index of the preceding calendar year; provided, however, that
a “Competitor” shall not include any private equity fund or other financial
buyer that owns any interest in a Person that would otherwise be a “Competitor”
hereunder.

“Consumer Price Index” means the “Consumer Price Index for Urban Wage Earners
and Clerical workers (1967 = 100)” specified for “All Items – United States”
compiled by the Bureau of Labor Statistics for the United States (“Index”). In
the event the Index is hereafter converted to a different standard reference
base or otherwise revised, the determination of the percentage change shall be
made with the use of such conversion factor, formula or table for converting the
Index as may be published by the Bureau of Labor Statistics or, if said Bureau
does not publish the same, then as shall be reasonably determined by the
Parties.

“Excluded Affiliates” means any Affiliate that is (i) a natural person, (ii) an
upstream Affiliate of Licensor that holds less than Fifty Percent, or (iii) a
downstream Affiliate of Licensor of which Licensor holds less than Fifty
Percent. “Fifty Percent” means 50% of the total number of outstanding common or
other equity interests (however denominated) of such Person, 50% of the total
voting power of all outstanding equity interests of such Person which are
entitled to vote in the election of directors, managers or other persons
performing similar functions for and on behalf of such Person, 50% of the
dividends paid and other distributions made by such Person prior to liquidation
or 50% of the assets of such Person or proceeds from the sale thereof upon
liquidation.

“Field” means the manufacture, production, processing and/or supply of activated
carbon for (i) the control of mercury emissions from coal fired power plants or
(ii) any application or use competitive with the control of mercury emissions
from coal fired power plants.

“Future Licensing Period” means the period commencing after the Closing and
ending at such time as (i) Licensor no longer holds (x) if during the five-year
period following the Closing Date, any membership or other equity interest in
Licensee, and (y) if at any time after such initial five-year period, the right
to designate at least one Manager to the Licensee’s Board of Managers, or
(y) any of the ECP Parties transfers its membership or other equity interest in
Licensee to a Competitor.

 

2



--------------------------------------------------------------------------------

“Intellectual Property” means all intellectual property and proprietary rights,
including (i) all inventions (whether patentable or unpatentable and whether or
not reduced to practice), all improvements thereto, and all patents, patent
applications, and patent and invention disclosures, together with all
provisionals, reissuances, continuations, continuations-in-part, divisions,
revisions, extensions, and reexaminations thereof, (ii) all trademarks, service
marks, trade dress, logos, slogans, brand names, trade names, domain names, and
business and product names, and all applications and registrations therefor, and
all extensions and renewals thereof, and all goodwill of the business connected
with the use of and symbolized by the foregoing (the “Trademarks”), (iii) all
copyrights and copyrightable works, all mask works, industrial designs, and
protectible designs, and all applications and registrations therefor, and all
extensions and renewals thereof, (iv) all trade secrets and confidential
business information (including research and development, know-how, formulae,
compositions, processes, techniques, methodologies, technical information,
designs, industrial models, manufacturing, engineering and technical drawings,
specifications, research records, records of inventions, test information,
customer and supplier lists, customer data, pricing and cost information, and
business and marketing plans and proposals), (v) all Software, and all
electronic data, databases and data collections, and (vi) all rights to use all
of the foregoing and all other rights in, to, and under the foregoing.

“Joint Development Agreement” has the meaning set forth in the Recitals of this
Agreement.

“Licensed Intellectual Property” means (i) the Intellectual Property of Licensor
and its Affiliates as of the Closing used or held for use in connection with the
Business or otherwise relating to the ADA-ES Contributed Assets and/or the
Underlying Assets, including (x) the Intellectual Property listed on Schedule A
attached hereto, and (y) After-Filed Patents, and (ii) the New IP; provided,
however, that “Licensed Intellectual Property” shall not include any
(A) Transferred Intellectual Property, or (B) any Trademarks.

“Licensee” has the meaning set forth in the Preamble of this Agreement.

“Licensor” has the meaning set forth in the Preamble of this Agreement.

“New IP” means the Intellectual Property of Licensor and its Affiliates acquired
or developed during the Future Licensing Period relating primarily to the Field.

“Software” means computer programs, applications, interfaces, operating systems,
middleware, firmware or embedded software programs or applications, including
source code, object code, including related documentation, development tools,
test suites, files, processes, scripts, routines used to process data, web sites
(including related computer code and content), improvements, modifications,
enhancements, versions and releases relating thereto, and all documentation
related to any of the foregoing, irrespective of the media on which it is
recorded.

“Transferred Intellectual Property” means the Intellectual Property that,
immediately prior to the Closing, was owned by Licensor or any of its Affiliates
and that is primarily used or held for use in connection with the Business or
otherwise primarily relating to the ADA-ES Contributed Assets and/or the
Underlying Assets, including the Intellectual Property listed in Part A of
Section 4.6(a) of the Disclosure Schedule to the Joint Development Agreement.

 

3



--------------------------------------------------------------------------------

Section 1.2 Interpretation. When a reference is made in this Agreement to a
Section or Article, such reference shall be to a Section or Article of this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neutral genders of such term. Any agreement, instrument
or statute defined or referred to herein shall mean such agreement, instrument
or statute as from time to time amended, modified or supplemented. References to
a Person are also to its permitted successors and assigns and, in the case of an
individual, to his heirs and estate, as applicable.

ARTICLE II

LICENSE

Section 2.1 License of Licensed Intellectual Property. Effective as of the
Closing, on the terms and conditions set forth herein, Licensor hereby grants to
Licensee and its Affiliates a perpetual, worldwide, royalty-free, fully paid up,
exclusive license to use the Licensed Intellectual Property (other than the New
IP) in the Field. Effective as of the date of acquisition or development of any
New IP, on the terms and conditions set forth herein, Licensor hereby grants to
Licensee and its Affiliates a perpetual, worldwide, royalty-free, fully paid up,
exclusive license to use such New IP in connection with the Field. The foregoing
licenses include the right (a) to make, have made, use, import, export,
distribute, offer to sell and sell products under the Licensed Intellectual
Property, and (b) to publish, display, reproduce, copy, modify, improve, create
derivative works of, enhance, and otherwise exploit such Licensed Intellectual
Property. The foregoing licenses shall be sublicensable solely as is reasonably
necessary in connection with the receipt of goods and services by Licensee and
its Affiliates but is not sublicensable pursuant to this Section 2.1 for use by
any third Person for such third Person’s own benefit. Licensor shall promptly
advise Licensee in writing of any acquisition or development of any New IP. For
the avoidance of doubt, nothing in this Agreement shall prohibit Licensor from
using the Licensed Intellectual Property for applications or other uses that are
outside the Field.

Section 2.2 Requests for Licensed Intellectual Property. To the extent that
Licensee becomes aware that its personnel is not in possession of (a) copies of
all documentation (either in electronic or hard copy) that is in Licensor’s
possession or control as of the Closing Date and that constitutes Licensed
Intellectual Property and/or is reasonably necessary for the use of the Licensed
Intellectual Property, and/or (b) tangible embodiments of the Licensed
Intellectual Property (including copies of all Software included in the Licensed
Intellectual Property) that is in Licensor’s possession or control as of the
Closing Date, promptly following Licensee’s request, Licensor will
confidentially provide to Licensee copies (at Licensee’s option, either in
electronic (to the extent available) or hard copy) of such documentation and/or
tangible embodiments as such documentation and/or tangible embodiments existed
as of the Closing Date. Notwithstanding anything to the contrary in this
Section 2.2, with respect to Licensed Intellectual Property that is New IP,
promptly after such coming into Licensor’s possession or control, Licensor shall
confidentially provide to Licensee (at Licensee’s

 

4



--------------------------------------------------------------------------------

option, either in electronic (to the extent available) or hard copy) (a) copies
of all documentation that is in Licensor’s possession or control and constitutes
such Licensed Intellectual Property and/or is reasonably necessary for the use
of such Licensed Intellectual Property, and/or (b) tangible embodiments of such
Licensed Intellectual Property (including copies of all Software included in
such Licensed Intellectual Property) that is in Licensor’s possession or
control. If Licensee has a reasonable basis to believe that Licensor has failed
to either (i) provide to Licensee copies of such documentation and/or tangible
embodiments or (ii) advise Licensee of any New IP in accordance with
Section 2.1, then, upon reasonable notice to Licensor and during normal business
hours, Licensee shall have the right to confidentially audit and inspect the
books and records relating to the acquisition and development of such
Intellectual Property (and make confidential copies thereof); provided, however,
that if any Member of Licensee is a Competitor, no such right of audit shall
apply.

Section 2.3 Right to License Additional Intellectual Property.

(a) If, during the Future Licensing Period, Licensor or any of its Affiliates
(other than Excluded Affiliates) acquires or develops any Intellectual Property
relating to the Field, including, without limitation, a carbon application for
control of pollutants developed by Licensor for control of pollutants other than
mercury (but in each case other than New IP) (hereinafter, the “Additional IP”),
Licensor shall promptly advise Licensee in writing thereof and shall provide
such technical information related thereto on a confidential basis to allow
Licensee to evaluate such Intellectual Property. If Licensee has a reasonable
basis to believe that Licensor has failed to advise Licensee of any such
Intellectual Property acquired or developed during the Future Licensing Period,
Licensee shall have the same audit rights with respect to such Intellectual
Property as it has with respect to New IP pursuant to the last sentence of
Section 2.2.

(b) With respect to each item of Additional IP, Licensor shall (and shall cause
its applicable Affiliate(s) (other than Excluded Affiliates) to) offer to
Licensee and its Subsidiaries a perpetual, worldwide, exclusive license to use
such Additional IP in connection with the Field, on such additional terms as
Licensor or such Affiliate is willing to accept. If Licensor’s and such
Affiliates’ rights in such Additional IP are less than those described in the
immediately preceding sentence, then Licensor and such Affiliates shall only be
obligated to offer the maximum rights that Licensor and such Affiliates have
with respect to such Additional IP, provided that such limitations were not
imposed through any breach of this Agreement. Licensee shall advise Licensor
within thirty (30) days after the later of (i) receiving written notice of such
new Intellectual Property (or, in the case of any such Intellectual Property
disclosed through audit, thirty (30) days after disclosure of such new
Intellectual Property in the audit) and (ii) receiving an offer to license such
new Intellectual Property (including the material terms of such license),
whether Licensee wishes to license such Intellectual Property from Licensor or
such Affiliate on the offered terms. If Licensee does not accept Licensor’s
offer to license Additional IP within thirty (30) days and the parties have not
otherwise reached an agreement within such period through good-faith
negotiation, then Licensor and its Affiliates may offer to any other Person a
perpetual, worldwide, exclusive license to use such Intellectual Property in
connection with any or all of the Field so long as the terms of such offer are
no more favorable than the terms offered to, or the best terms offered by,
Licensee during the course of such

 

5



--------------------------------------------------------------------------------

negotiations. If any other Person (a “Proposed Licensee”) is willing to
exclusively license such Intellectual Property from Licensor or its Affiliate(s)
in connection with any or all of the Field on a non-worldwide basis or for less
than a perpetual term, but the other material terms of the license are less
favorable than the terms of the best offer provided by Licensee, then prior to
granting such license to such Proposed Licensee, Licensor shall (i) notify
Licensee of the name and address of such Proposed Licensee, (ii) provide a
reasonably detailed summary of the price and other material terms of the
proposed arrangement with such Proposed Licensee, and (iii) offer such license
to Licensee on the same terms. If Licensee does not want to accept such license,
Licensor may grant such license on such terms to such Proposed Licensee. If
there is any Proposed Licensee willing to license such Intellectual Property
from Licensor or its Affiliate(s) in connection with any or all of the Field on
a non-exclusive basis, but the other material terms of the license are less
favorable than the terms of the best offer provided by Licensee, then Licensor
shall provide a reasonably detailed summary of the price and other material
terms of the proposed arrangement with such Proposed Licensee and offer such
license to Licensee on the same terms.

(c) Notwithstanding anything to the contrary in paragraphs (a) and (b) of this
Section 2.3 above, but subject to this Section 2.3(c), if, during the Future
Licensing Period, Licensor or any of its Affiliates acquires or develops any
Intellectual Property relating exclusively or primarily to the manufacture,
production, processing and/or supply of activated carbon for the control of
carbon dioxide emissions, Licensor shall have no obligation to offer a license
thereto to Licensee; provided, however, that prior to offering such Intellectual
Property to any Person for any application or use that would act as a substitute
for, or would otherwise eliminate or significantly reduce the need for, control
of mercury emissions from coal fired power plants, Licensor shall (and shall
cause its applicable Affiliate(s) to) comply with paragraphs (a) and (b) of this
Section 2.3 with respect to such Intellectual Property.

ARTICLE III

ACKNOWLEDGEMENTS

Section 3.1 No Ownership Claim by Licensee. Licensee hereby acknowledges and
agrees that it shall not at any time file any application to register, or
otherwise claim ownership of, the Licensed Intellectual Property anywhere in the
world.

Section 3.2 Ownership of Derivative Works. Licensee acknowledges and agrees that
(a) to the extent that Licensee or any of its Affiliates creates derivative
works of the Licensed Intellectual Property pursuant to Section 2.1, ownership
of the new original elements of any such derivative work shall reside with
Licensee and its Affiliates, and (b) Licensee and its Affiliates shall not have
any obligation to make any such derivative work available to, or have any duty
to account to, Licensor.

Section 3.3 No Support of Licensed Intellectual Property. Licensee hereby
acknowledges and agrees that, except as expressly set forth herein, in the Joint
Development Agreement and the Master Services Agreement, Licensor shall have no
obligation whatsoever to provide support, maintenance, revisions, updates,
upgrades, enhancements, new versions, bug fixes, patches or any other assistance
of any kind to Licensee in connection with the Licensed Intellectual Property.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

ENFORCEMENT

Section 4.1 Notice of Unauthorized Use. In the event that a Party (or any of its
Affiliates) becomes aware of any infringement, misappropriation or other
violation by any third Person of the Licensed Intellectual Property (each, an
“Unauthorized Use”), such Party shall promptly provide the other Party with
written notice thereof.

Section 4.2 Enforcement by Licensor. Licensor shall have the right, but not the
obligation, to challenge and attempt to eliminate each Unauthorized Use. In the
event that Licensor decides to bring an enforcement action, Licensee shall
reasonably cooperate (and shall require its Affiliates to reasonably cooperate),
at Licensor’s expense, with Licensor in investigating, prosecuting and settling
any enforcement action instituted by Licensor against any Person engaging in an
Unauthorized Use. Licensor may bring such action in the name of Licensor alone
or in the name of both Licensor and Licensee (including any of Licensee’s
Affiliates) with counsel of Licensor’s choosing, but at Licensor’s expense.
Licensee, at its own expense, shall have the right to participate with counsel
of its own choice in the investigation, prosecution and/or settlement of any
such enforcement action instituted by Licensor. All proceeds recovered in such
enforcement action shall first be remitted to each of the Parties to reimburse
them, on a pro rata basis, for their respective reasonable out-of-pocket costs
and expenses incurred in connection with such action, and any remaining proceeds
shall be retained by Licensor.

Section 4.3 Enforcement by Licensee. In the event that Licensor has not taken
reasonable steps to challenge and attempt to eliminate an Unauthorized Use
within thirty (30) days after written notice from Licensee of its intent to
itself challenge and attempt to eliminate such Unauthorized Use, Licensee shall
have the right, but not the obligation, to challenge and attempt to eliminate
the Unauthorized Use. In the event that Licensee decides to bring an enforcement
action, Licensor shall reasonably cooperate (and shall require its Affiliates to
reasonably cooperate), at Licensee’s expense, with Licensee in investigating,
prosecuting and settling any enforcement action instituted by Licensee against
any Person engaging in an Unauthorized Use. Licensee may bring such action in
the name of Licensor alone or in the name of both Licensor and Licensee
(including any of Licensee’s Affiliates) with counsel of Licensee’s choosing,
but at Licensee’s expense. Licensor, at its own expense, shall have the right to
participate with counsel of its own choice in the investigation, prosecution
and/or settlement of any such enforcement action instituted by Licensee. All
proceeds recovered in such enforcement action shall first be remitted to each of
the Parties to reimburse them, on a pro rata basis, for their respective
reasonable out-of-pocket costs and expenses incurred in connection with such
action, and any remaining proceeds shall be retained by Licensee.

Section 4.4 No Right to Enforce. Except to the extent set forth in this Article
IV, Licensee shall not have the right to prosecute or settle an action against
any Person who engages in an Unauthorized Use.

 

7



--------------------------------------------------------------------------------

ARTICLE V

CONFIDENTIALITY

Section 5.1 Confidentiality. Except as expressly permitted under this Agreement,
Licensee, on behalf of itself and its Affiliates, agrees not to disclose to any
third party any confidential information included in the Licensed Intellectual
Property and agrees to treat such Licensed Intellectual Property in the same
manner (but in no event using less than a commercially reasonable degree of
care) as Licensee treats other similarly sensitive Intellectual Property owned
by Licensee; provided that Licensee’s obligation hereunder shall not apply to
information that:

(a) is or becomes public knowledge without any action or omission by, or
involvement of, Licensee or any of its Affiliates;

(b) is obtained by Licensee or any of its Affiliates without restrictions on use
or disclosure from a third Person who, to Licensee’s or such Affiliates’
knowledge, breached no obligation of confidentiality in disclosing the
information; or

(c) is independently developed by Licensee or any of its Affiliates without
reference or access to the non-public Licensed Intellectual Property and is so
documented.

Section 5.2 Permitted Disclosures. Notwithstanding Section 5.1, confidential
Licensed Intellectual Property may be disclosed by Licensee:

(a) to Licensee’s directors, officers, employees, agents, auditors, consultants,
financial advisors, financing sources (whether actual or potential) and
permitted sublicensees; provided that Licensee ensures that any such Persons are
bound in writing by obligations of confidentiality and non-disclosure at least
as strict as those contained in this Article IV; and

(b) pursuant to any judicial or governmental order, or to a regulatory authority
or under other operation of law; provided that Licensee (i) promptly gives
Licensor notice of the circumstances of the required disclosure prior to making
any such disclosure so that Licensor, in its sole discretion, may seek an
appropriate protective order or other appropriate remedy from the proper
authority, (ii) takes all commercially reasonable steps necessary to assist
Licensor in seeking such order or other remedy, and (iii) if Licensor is not
successful in precluding the requesting legal body from requiring the disclosure
of its non-public Licensed Intellectual Property, limits disclosures to the
portion of non-public Licensed Intellectual Property specifically required to be
disclosed and exercises all reasonable efforts to obtain reliable assurances
that confidential treatment will be accorded the non-public Licensed
Intellectual Property.

Section 5.3 Unauthorized Disclosure. If, at any time, Licensee determines that
any of its directors, officers, employees, agents, auditors, consultants, or
sublicensees has disclosed, or sought to disclose, confidential Licensed
Intellectual Property in violation of this Intellectual Property Agreement, or
that Licensee or any of its personnel has engaged in activities that may lead to
the

 

8



--------------------------------------------------------------------------------

unauthorized use or disclosure of any confidential Licensed Intellectual
Property, Licensee shall immediately take action to prevent any further
unauthorized use or disclosure, including where appropriate, terminating the
applicable personnel’s access to such confidential Licensed Intellectual
Property and immediately notifying Licensor. Licensee will cooperate with
Licensor in investigating any apparent unauthorized disclosure or use of the
confidential Licensed Intellectual Property.

Section 5.4 Employees; Consultants. During the Future Licensing Period,
(i) Licensor shall cause all officers, directors (other than outside directors)
and key employees to enter into proprietary rights agreements vesting or
assigning ownership of Intellectual Property to Licensor in a form substantially
similar to Licensor’s employment agreements with Michael Durham and C. Jean
Bustard as in effect on the date hereof and (ii) Licensor shall use reasonable
best efforts to cause key consultants to enter into proprietary rights
agreements vesting or assigning ownership of Intellectual Property to Licensor
in a form substantially similar to the Agreement for Project Development
Services between Licensor, Ramco Generating Two and the other parties signatory
thereto, as in effect on the date hereof.

ARTICLE VI

DISCLAIMER OF WARRANTIES; LIABILITY

Section 6.1 No Warranties. LICENSOR WARRANTS THAT IT HAS THE RIGHT TO GRANT THE
LICENSES AND RIGHTS GRANTED HEREIN AND TO ENTER INTO THIS AGREEMENT. EXCEPT FOR
THE EXPRESS WARRANTIES IN THE PREVIOUS SENTENCE AND EXCEPT AS EXPRESSLY PROVIDED
IN THE JOINT DEVELOPMENT AGREEMENT AND THE OTHER OPERATIVE AGREEMENTS, NO PARTY
MAKES, AND NO PARTY RECEIVES, ANY OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED,
STATUTORY, OR OTHERWISE, INCLUDING ANY WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF THIRD-PARTY RIGHTS.

Section 6.2 Limitation of Liability. EXCEPT AS EXPRESSLY PROVIDED IN THE JOINT
DEVELOPMENT AGREEMENT AND THE OTHER OPERATIVE AGREEMENTS AND EXCEPT IN
CONNECTION WITH A BREACH OF ARTICLE V OR IN THE EVENT OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, NEITHER PARTY SHALL BE RESPONSIBLE FOR ANY INDIRECT,
INCIDENTAL, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES WHATSOEVER WHICH IN ANY
WAY ARISE OUT OF, RELATE TO OR ARE A CONSEQUENCE OF, THE PERFORMANCE OR
NONPERFORMANCE BY SUCH PARTY UNDER THIS AGREEMENT, EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

9



--------------------------------------------------------------------------------

ARTICLE VII

GENERAL PROVISIONS

Section 7.1 Notices. All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission, or if mailed (first class postage
prepaid) or deposited with a reputable overnight carrier for next day delivery
to the Parties at the following addresses or facsimile numbers:

If to Licensor, to:

ADA-ES, Inc.

8100 SouthPark Way

Unit B

Littleton, Colorado 80120

Facsimile No.: (303) 734-0330

Attn: President

with a copy (which shall not constitute notice to Licensor), to:

Fox Rothschild LLP

997 Lenox Drive

Building 3

Lawrenceville, New Jersey 08543-5231

Facsimile No.: (609) 896-1469

Attn: Jonathan R. Lagarenne

If to Licensee, to:

Crowfoot Development, LLC

c/o ADA-ES, Inc.

8100 SouthPark Way

Unit B

Littleton, Colorado 80120

Facsimile No.: (303) 734-0330

Attn: President

and concurrently to:

Crowfoot Development, LLC

c/o Energy Capital Partners, LLC

51 John F. Kennedy Parkway

Suite 200

Short Hills, New Jersey 07078

Facsimile No.: (973) 671-6101

Attn: Tyler Reeder, Vice President

CC: General Counsel

 

10



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice to Licensee), to:

Fox Rothschild LLP

997 Lenox Drive

Building 3

Lawrenceville, New Jersey 08543-5231

Facsimile No.: (609) 896-1469

Attn: Jonathan R. Lagarenne

with a copy (which shall not constitute notice to Licensee), to:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022-4834

Facsimile No.: (212) 751-4864

Attn: Jennifer F. Massouh

All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 7.1, be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided in this Section 7.1, be deemed given upon receipt and (c) if delivered
by mail or reputable overnight carrier in the manner described above to the
address as provided in this Section 7.1, be deemed given upon receipt (in each
case regardless of whether such notice, request or other communication is
received by any other Person to whom a copy of such notice, request or other
communication is to be delivered pursuant to this Section 7.1). Either Party
from time to time may change its address, facsimile number or other information
for the purpose of notices to that Party by giving notice specifying such change
to the other Party. Whenever any notice is required to be given by law or this
Agreement, a written waiver thereof, signed by the Person entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.

Section 7.2 Waiver. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the Party waiving such term or condition. No waiver by any Party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.

Section 7.3 Amendment. This Agreement may be amended, supplemented or modified
only by a written instrument duly executed by or on behalf of both Parties.

Section 7.4 Specific Performance. Notwithstanding anything contained herein to
the contrary, each of the Parties acknowledges and agrees that the other Party
would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached. Accordingly, each of the Parties agrees that the other Party shall
be entitled to an injunction or injunctions to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in any action instituted in any court of the United
States or any state thereof having jurisdiction over the Parties and the matter
in addition to any other remedy to which it may be entitled, at law or in
equity.

 

11



--------------------------------------------------------------------------------

Section 7.5 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

Section 7.6 Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any Party under this Agreement will not be materially
and adversely affected thereby, (a) such provision will be fully severable,
(b) this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof and (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom.

Section 7.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware applicable to a contract
executed and performed in such State, without giving effect to conflicts of laws
principles (whether of the State of Delaware or otherwise) that would result in
the application of the laws of any other state.

Section 7.8 Consent to Jurisdiction and Service of Process; Appointment of Agent
for Service of Process. EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS TO THE
JURISDICTION OF ANY UNITED STATES DISTRICT COURT OR DELAWARE CHANCERY COURT
LOCATED IN WILMINGTON, DELAWARE AND IRREVOCABLY AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER SUCH ACTIONS OR PROCEEDINGS ARE BASED IN STATUTE,
TORT, CONTRACT OR OTHERWISE), SHALL BE LITIGATED IN SUCH COURTS. EACH PARTY
(A) CONSENTS TO SUBMIT ITSELF TO THE PERSONAL JURISDICTION OF SUCH COURTS FOR
SUCH ACTIONS OR PROCEEDINGS, (B) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR
DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY
SUCH COURT, AND (C) AGREES THAT IT WILL NOT BRING ANY SUCH ACTION OR PROCEEDING
IN ANY COURT OTHER THAN SUCH COURTS. EACH PARTY ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE AND
IRREVOCABLE JURISDICTION AND VENUE OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREE TO BE BOUND BY ANY
NON-APPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH ACTIONS OR
PROCEEDINGS. A COPY OF ANY SERVICE OF PROCESS SERVED UPON THE PARTIES SHALL BE
MAILED BY REGISTERED MAIL TO THE RESPECTIVE PARTY EXCEPT THAT, UNLESS OTHERWISE
PROVIDED BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY SHALL NOT AFFECT THE
VALIDITY OF SERVICE OF PROCESS. IF ANY AGENT APPOINTED BY A PARTY REFUSES TO
ACCEPT SERVICE, EACH PARTY AGREES THAT SERVICE UPON THE APPROPRIATE PARTY BY
REGISTERED MAIL SHALL CONSTITUTE SUFFICIENT SERVICE. NOTHING HEREIN SHALL AFFECT
THE RIGHT OF A PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

12



--------------------------------------------------------------------------------

Section 7.9 Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH
OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED. EACH PARTY ALSO WAIVES
ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER,
BE REQUIRED OF ANY OF THE OTHER PARTIES. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER
IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE
WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTION CONTEMPLATED
HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

Section 7.10 Counterparts. This Agreement may be executed in any number of
counterparts, any of which may be delivered via facsimile or PDF, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

Section 7.11 Entire Agreement, Conflict. This Agreement, together with the Joint
Development Agreement and the Master Services Agreement, constitute the entire
agreement between the Parties with respect to the subject matter hereof, and
supersede and cancel all prior agreements, negotiations, correspondence,
undertakings, understandings and communications of the Parties, oral and
written, with respect to the subject matter hereof. If there is a conflict
between the terms of this Agreement, and the Joint Development Agreement, the
terms of this Agreement shall govern; provided that nothing herein shall be
deemed to prevent Licensee from exercising any rights it may have pursuant to
the Joint Development Agreement.

Section 7.12 Assignment.

(a) Except as expressly provided in this Section 7.12, neither Party may assign
this Agreement or any of its rights, interests or obligations hereunder (whether
by operation of law or otherwise) without the prior written consent of the other
Party.

 

13



--------------------------------------------------------------------------------

(b) Notwithstanding Section 7.12(a) above, without the prior written consent of
Licensee, Licensor may assign this Agreement, in whole or in part, in connection
with and to the extent of its assignment or other transfer of any of the
Licensed Intellectual Property.

(c) Notwithstanding Section 7.12(a) above, without the prior written consent of
Licensor, Licensee may assign this Agreement, in whole or in part (i) to any of
its Affiliates, (ii) to any third Person in connection with an acquisition of
the Licensee (whether by merger, consolidation, sale of assets, sale or exchange
of stock, or otherwise), and/or (iii) to any third Person in connection with an
acquisition of a discrete business unit or division of the Licensee (whether by
merger, consolidation, sale of assets, sale or exchange of stock, or otherwise).
For the avoidance of doubt, any permitted “assignment in part” of this Agreement
shall not preclude Licensee’s or its Affiliates’ use of the Licensed
Intellectual Property pursuant to this Agreement following the effective date of
such partial assignment in connection with the assets retained by Licensee or
its Affiliates.

(d) Notwithstanding anything to the contrary in this Section 7.12, either Party
may assign (including by way of a pledge) to its lenders or other financing
sources any or all of its rights hereunder as collateral security (which
assignment shall not relieve such assigning Party of its obligations hereunder).

(e) Any purported assignment in violation of this Section 7.12 shall be null and
void.

Section 7.13 Binding on Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the Parties and Licensee’s Affiliates and
permitted sublicensees, and their respective successors and permitted assigns.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
as of the date first written above by its duly authorized officer.

 

ADA-ES, INC.

By:

 

/s/    Michael D. Durham

Name:

  Michael D. Durham

Title:

  President & CEO

 

CROWFOOT DEVELOPMENT, LLC

By:

 

/s/    C. Jean Bustard

Name:

  C. Jean Bustard

Title:

  Manager

[SIGNATURE PAGE TO INTELLECTUAL PROPERTY LICENSE AGREEMENT]



--------------------------------------------------------------------------------

Schedule A

Licensed Intellectual Property

 

  1. Invention Disclosures

a. *

 

  2. Material Unregistered Trademarks, Service Marks and Copyrights

a. ACI Bid Template Version 2-05-08, confidential commercial ACI system sizing
and bid development spreadsheet developed by ADA-ES mercury Control systems
Groupnone.

b. Distribution system design practices including computational fluid dynamics
modeling.

c. Programmable Logic Controller software and feeder logic for ADA-ES ACI
systems.

 

  3. Software Including Upgrades and Updates Thereto

a. ACI Bid Template Version 2-05-08, confidential commercial ACI system sizing
and bid development spreadsheet developed by ADA-ES mercury Control systems
Groupnone;

 

A-1